Citation Nr: 1600651	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, rated as 20 percent disabling prior to August 23, 2010 and 40 percent disabling thereafter.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling prior to May 8, 2009, and 20 percent disabling thereafter.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling prior to May 8, 2009, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, with service in the Republic of Vietnam from December 1966 to September 1967.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Pursuant to the Veteran's request, he was scheduled for a travel board hearing before a member of the Board in March 2015.  The Board notes that the letter sent to the Veteran notifying him of his scheduled hearing was returned as undeliverable in February 2015.  However, in correspondence dated in March 2015, the Veteran withdrew all pending claims and appeals.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

Upon review of the claims file, the Board became aware that a March 2009 Statement of the Case, pertinent to the claims on appeal, was absent from the record.  The Board contacted the Waco RO to attempt to have the SOC associated with the record, but received a negative response.  However, as the Veteran has withdrawn his pending appeals, the absence of the SOC is not prejudicial to the adjudication of the withdrawal.  

FINDING OF FACT

In a March 2015 statement, prior to the promulgation of a decision on the appeal, the Veteran and his representative indicated that the Veteran requested to terminate the appeal of his claims for increased ratings for diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a March 2015 statement, the Veteran and his representative stated that the Veteran wished to withdraw his appeals for claims for increased ratings for diabetes mellitus, and peripheral neuropathy of the bilateral lower extremities.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.



ORDER

The withdrawn claims for increased ratings for diabetes mellitus, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity are dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


